Citation Nr: 1602346	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  12-34 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to compensation benefits pursuant to the provisions of 38 U.S.C.A. §1151, for shingles and its associated complications, claimed to have resulted from treatment (or non-treatment) by the West Los Angeles VA Medical Center.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife (M.M.)



ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from February 1955 to October 1962. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2009 rating decision in which the RO denied entitlement to section 1151 compensation benefits for shingles.  The Veteran filed a notice of disagreement (NOD) in May 2010, and the RO issued a statement of the case (SOC) in August 2012.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2012. 

In July 2014, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is associated with the Virtual VA claims file.  

During the hearing, the undersigned Veterans Law Judge granted the Veteran's motion to advance this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

Also, this appeal has been processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

In December 2014, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the 1151 claim (as reflected in a June 2015 supplemental SOC (SSOC)) and returned the matter to the Board.  

In August 2015, the Board again remanded the claim on appeal for compliance with its prior remand.  After accomplishing further action, the AMC continued to deny the 1151 claim (as reflected in an October 2015 SSOC)) and returned the matter to the Board for further consideration.  

For the reasons expressed below, the matter on appeal is, again, being remanded to the agency of original jurisdiction ( AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

As noted, the Veteran is seeking entitlement to compensation under 38 U.S.C.A. §1151, for shingles and its associated complications, which he has asserted resulted from treatment at the West Los Angeles VA Medical Center (VAMC).  He has specifically asserted that, despite seeking treatment at the West Los Angeles VAMC in March and June 2007, he developed shingles, as well as herpes zoster and post-herpetic neuralgia, because (1) VA did not have the shingles vaccine available to administer to him in a timely manner, (2) VA did not administer the vaccine to him (which would have prevented his shingles), and (3) VA did not inform him that he could have gotten the vaccine from a local pharmacy and have it administered by a VA physician.  See Veteran statement dated May 2010; July 2014 hearing transcript. The Veteran has asserted that directives were in place for VA to provide the shingles vaccine to everyone over the age of 65 and that not receiving the vaccine was the direct, proximate cause of his developing shingles.  Id.

In December 2014, the Board remanded this claim for additional development, to include obtaining a VA opinion addressing whether the Veteran currently has shingles and associated complications, including herpes zoster and post-herpetic neuralgia, and if so, (1) whether it is at least as likely as not that his shingles and its associated complications are a result of the VA's nontreatment or mistreatment of his disability during 2004 and, if so, (2) whether the proximate cause of such disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA, or (b) an event not reasonably foreseeable.

In June 2015, a VA physician reviewed the record and opined that it is less likely than not that the Veteran's herpes zoster, residual post-herpetic neuralgia, and eye/eyelid involvement were the result of negligence, carelessness, lack of proper skill, or other incidence of fault on the part of his VA providers furnishing care.  The June 2015 opinion did not, however, specifically address whether the Veteran's disabilities were incurred as a result of the VA's nontreatment or mistreatment of his disability during 2003 or 2004, or whether the development of the Veteran's shingles, post-herpetic neuralgia, and/or ocular herpes zoster was an event not reasonably foreseeable.  

As a result, in August 2015, the Board concluded that the June 2015 opinion was inadequate and, again, remanded the claim for compliance with its prior remand - specifically, to obtain a medical opinion that was responsive to each question posed in the prior remand.  

After reviewing the record again in September 2015, the same VA physician who provided the June 2015 opinion provided an addendum opinion that began with a restatement of information provided in the earlier opinion with respect to the history regarding the initial FDA approval of the shingles vaccine, CDC recommendation for use, and availability of the shingles vaccine to VA.  Thereafter, instead of responding to the specific questions posed by the Board in its August 2014 remand, the VA physician addressed arguments the Veteran made in support of his claim in a July 2015 statement.  

Indeed, the examiner noted that, while many medications or therapies are evaluated by VA study groups and approved by the FDA, FDA approval does not make a treatment or therapy a standard of care and, thus, does not immediately obligate medical providers to offer that treatment to their patients, as review of that treatment by specialty organizations and continuing research establishes the treatment as a standard of care, often years after the treatment is FDA approved.  The examiner further noted that the argument that the Veteran would have never developed shingles if he had received the vaccine is not supported by the medical evidence provided by the CDC, which reflects that the efficacy of the shingles vaccine in adults over 70 is 38%.  Finally, the examiner stated that the Veteran's medical provider was not operating outside either national or community standards of care in not offering the shingles vaccine to the Veteran prior to his shingles episode, as the shingles vaccine was not a standard of care based upon either CDC recommendations (which were not established until June 2008) or VA standards at that time, which offered no recommendation on its use.  Therefore, the examiner opined that no carelessness, negligence, lack of proper skill, or other incidence of fault on the part of the VA provider can be supported.  

While the VA physician provided adequate information in support of his conclusion that there was no carelessness, negligence, lack of proper skill, or other incidence of fault on the part of the Veteran's VA provider by not providing the shingles vaccine, the September 2015 VA opinion is inadequate because, like the previous June 2015 opinion, it does not specifically address the fundamental question of whether the Veteran's shingles, post-herpetic neuralgia, and ocular herpes zoster were incurred as a result of the VA's nontreatment or mistreatment of his disability during 2003 or 2004 or whether the development of the Veteran's shingles, post-herpetic neuralgia, and/or ocular herpes zoster was an event not reasonably foreseeable.  Indeed, the examiner's discussion regarding the lack of negligence or fault on the part of the Veteran's VA medical provider does not address the causation and reasonably foreseeability questions in this case.  Both of these questions must be addressed by a medical professional before a fully informed decision may be rendered in this case and, as previously noted, the Board is prohibited from relying on its own unsubstantiated medical judgment in the resolution of a claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

Because the September 2015 VA opinion does not address the questions posed by the Board in its August 2015 remand, this claim must again be remanded for the AOJ to obtain an further medical opinion-preferably, from another appropriate physician based on claims file review.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  See also Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

The action identified herein is consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the action requested above, the AOJ should also undertake any other development or notification action deemed warranted prior to adjudicating the claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Arrange to obtain an addendum opinion from an appropriate physician -preferably, one who has not previously examined the Veteran or provided an opinion in connection with this claim.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the opinion should include discussion of the Veteran's documented medical history and assertions.

The physician should render an opinion, consistent with the record and sound medical judgment, with respect to each of the following questions:

a. Is it at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's shingles, post-herpetic neuralgia, and/or ocular herpes zoster were incurred as a result care received at the West Los Angeles VAMC during 2003 and 2004, to include inadequate or nontreatment of his disability?

b. If the Veteran's shingles, post-herpetic neuralgia, and/or ocular herpes zoster is deemed to constitute additional disability incurred, the physician should also opine whether the proximate cause of such additional disability was (a) carelessness, negligence, or lack of proper skill, error in judgment, or similar instance of fault on the part of VA; OR (b) an event not reasonably foreseeable.  An opinion as to both (a) and (b) must be provided.

c. The physician should also comment as to whether, in providing the Veteran's care at the West Los Angeles VAMC, any VA health professional failed to exercise the degree of care that would be expected of a reasonable health care provider.  

In addressing the above, the physician should consider and discuss the Veteran's development and progression of shingles, post-herpetic neuralgia, and/or ocular herpes zoster.  The physician must consider and discuss all pertinent lay and medical evidence, to include the June 2008 letter from D.B. and the VA treatment records from the West Los Angeles VAMC dated prior to his initial presentation for treatment of herpes zoster/shingles in October 2007.  

Complete, clearly-stated rationale for the conclusions reached must be provided.

2.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, 11 Vet. App. 268 (1998).

3.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim on appeal in light of all pertinent evidence (to particularly include all evidence added to the claims file since the last adjudication) and legal authority.

4.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.


The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

      

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

